Order entered November 9, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-00948-CR

                                 THE STATE OF TEXAS, Appellant

                                                 V.

                                MICHAEL A. GALOFARO, Appellee

                           On Appeal from the 195th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F14-00297-N

                                              ORDER
        The Court REINSTATES the appeal.

        On November 13, 2014, we ordered the trial court to file a written, signed order reflecting

its ruling on appellee’s “motion for double jeopardy.” We have received a supplemental clerk’s

record with the trial court’s order.

        The State’s brief is due within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                        /s/   ADA BROWN
                                                              JUSTICE